                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

BRIAN DAVID HILL,                                )
               Plaintiff,                        )   Civil Action No. 7:18-cv-499
                                                 )
v.                                               )   ORDER
                                                 )
MARTINSVILLE CITY JAIL, et al.                   )   By: Norman K. Moon
              Defendants.                        )   United States District Judge
                                                 )

       Plaintiff, a prisoner proceeding pro se, filed a civil rights action pursuant to 42 U.S.C.

§ 1983. This matter is before the court on plaintiff’s motion to voluntarily dismiss this action.

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a litigant to voluntarily dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves an

answer or motion for summary judgment. The opposing party has not filed an answer or motion

for summary judgment. Inasmuch as plaintiff asks the court to grant a motion to voluntarily

dismiss, it is hereby

                                           ORDERED

that plaintiff’s motion for voluntary dismissal is GRANTED and the action is DISMISSED

without prejudice and STRICKEN from the active docket of the court. The outstanding

motion for a preliminary injunction is DENIED as moot.

       The Clerk is directed to send a certified copy of this Order to plaintiff.

                    4th day of December, 2018.
       ENTER: This _____




Case 7:18-cv-00499-NKM-JCH Document 17 Filed 12/04/18 Page 1 of 1 Pageid#: 69
